DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.  Applicant argues that the combination of DiMauro, Poletto and Gilson fail to teach the newly amended limitations.  Specifically, it is applicant’s position that the references fail to teach a support/housing having a width that is less than the distance between two projections.  It is noted that Poletto is used in the combination to show the obviousness of using a single light source versus a plurality of lights to obtain multiple wavelengths, specifically in implanted brain stimulation devices.  In terms of applicant’s current arguments, Poletto is not being used to teach any of the pertinent . 
First and foremost, applicant is reminded that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”  Second, applicant’s arguments focus on the intended use of the device, i.e. not touching the brain, where all the claims require is a support having a width/thickness that is capable of fitting within the subdural space w/o touching the brain, as well as this width/thickness being less than the distance between the two projections.  Third, applicant’s newly amended limitations have no criticality or unexpected result and are seemingly not even supported. 
Regarding DiMauro, applicant argues that the thickness of the support extends into the brain.  The examiner does not disagree with this interpretation of DiMauro, however this has already been addressed in the previous rejection, specifically by modifying DiMauro with Gilson.  The previous rejection specifically states “Both DiMauro and Poletto fail to explicitly teach an implantable device having an overall thickness that is less than the distance between the outer surface of the brain and the inner surface of the skull, specifically wherein the plurality of light sources are spaced from the outer surface of the brain when the projection engages an inner surface of the skull. However, in the same field of endeavor, Gilson (Fig. 12) discloses a light therapy device that is sized such that it configured to be positioned between the skull and the brain, i.e. entirely/completely within the subdural space such that no portion of the device touches/contacts the brain surface (Par 0053 and Fig. 12). Therefore, it would have been obvious to modify the device taught by DiMauro/Poletto such that the provide a safer and less traumatic option than the more invasive procedure of inserting probes into the brain tissue” (Par 0053 of Gilson). This modification of size/dimension applies to the entire implant of DiMauro and would implicitly result in the plurality of light sources being spaced from the outer surface of the brain when the projection engages an inner surface of the skull, as the desire of Gilson is for no portion of the device to be inserted invasively into a patient's brain.”
Therefore, when considering the combination of DiMauro and Gilson, the width/thickness of the support (taught by DiMauro) has already been modified (as explained in the Final dated 6/25/2021) to be much shorter/smaller, such that it fits entirely within the subdural space (as explicitly shown and described by Gilson; Fig. 12 and Par 0053).  Based on this modification, i.e. making the width/thickness smaller so that it fits in the subdural space, clearly the width/thickness is less than the spacing between the two projections (as this distance/length is not being modified; only the width/thickness is being shortened).  To easily envision what this size/shape modification would look like, merely add projections (91 taught by DiMauro) to a similar location on the support (12 taught by Gilson).  Clearly, the thickness/width of Gilson is less than its length, i.e. rectangle, and the projections (as taught by DiMauro) are located on/near the outer edges of the length.  The resulting device would clearly read on applicant’s claim language.  Applicant’s arguments that there is no suggestion in DiMauro to modify its size/shape, as claimed, are moot, as the suggestion is explicitly taught by Gilson.

Therefore, applicant’s arguments regarding the previous rejection, specifically the combination of DiMauro and Gilson are not considered persuasive and the rejection is substantially maintained with updates to the claim mapping that reflect the amendments. 
. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “width”, “thickness” and distance between the two projections, i.e. length, must be shown or the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendments to independent claim 1, specifically “the terminal end of the first projection and the terminal end of the second projection being spaced by a distance greater than the width of the support”, are not supported.  Seemingly it is applicant’s position that these amendments are supported by the drawings, as there is no discussion in the specification related to any of these relative dimensions/sizes.  Regarding the drawings, it has long been held that the drawings are considered not to scale, unless otherwise stated.   Therefore, when claiming relative dimensions, it’s impossible to tell (by the drawings alone) whether or not applicant had possession of such features.  Accordingly, the examiner contends that the amended limitations are directed towards new matter, as it cannot be discerned from not-to-scale drawings whether or not applicant actually had possession of what is being claimed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the newly claimed “width” is indefinite, as it is unclear if this is referring to the same dimension as the previously recited “thickness” or if this is a different dimension altogether.  As discussed above, applicant only shows two of the claimed dimensions, i.e. thickness (vertical arrow; see annotated Fig. 6 below) and 

    PNG
    media_image1.png
    275
    667
    media_image1.png
    Greyscale

Furthermore, “the projection” lacks antecedent basis, as there are now two projections claims (first and second). Therefore, it’s unclear if “the projection” refers to the first, the second or both of the claimed projections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0100679 to DiMauro in view of US 2012/0253261 to Poletto and further in view of US 2016/0144196 to Gilson et al.
[Claims 1-2] DiMauro discloses a device (Fig. 9) for modulating brain inflammation (Alzheimer’s; Abstract) of a brain having an outer surface and being located within a skull, comprising: a support (casing 25) having an outer surface and being fabricated from a biocompatible polymer (e.g. polypropylene; Par 0039), the support being flexible, having a width, and being configured to be received within an interior of the skull (polypropylene by definition is flexible; the width is interpreted as the vertical dimension of the casing that extends into the brain, Fig. 9 shows the support implanted within the skull); a first projection (either one of anchors 91; Fig. 9) extending from the outer surface of the support and having a terminal end being configured to engage an inner surface of the skull (Par 0068; Fig. 9), a second 
While DiMauro specifically teaches using multiple wavelengths in combination (red light in combination with UV; Par 0082), the reference fails to explicitly disclose the use of a plurality of light sources, as only one (11) is explicitly disclosed. Due to this, the reference is also technically silent with regards to a controller that is configured to toggle the plurality of sources to the on condition for a portion of a treatment cycle either simultaneously, sequentially or in a user selected order in response to user instructions. Poletto discloses a similar implantable light treatment device that treats Alzheimer’s 
The examiner takes the position that when DiMauro is modified to include a plurality of light sources, that the pulsing, i.e. “intermittently activating”, of the LED (which is explicitly taught by DiMauro) would clearly apply to all of the light sources, therefore reading on the claim language, as there are only three possible options for pulsing multiple light sources, either sequentially, simultaneously or in response to user instructions.  However, if applicant disagrees, Poletto explicitly discloses various pulse activation programs (each program can be considered a treatment cycle or any portion of the program can be considered a treatment cycle) that can toggle the plurality of light sources to the on condition for a portion of a treatment cycle either simultaneously, sequentially or in a user selected order in response to user instructions (Par 0020-21, 0037 and 0064-65).  Therefore, it would have been obvious to configure the controller of DiMauro to toggle the plurality of light sources to the on condition, as taught by Poletto, as this is a known control program to provide effective light therapy to the brain. 
	Both DiMauro and Poletto fail to explicitly teach an implantable device having an overall thickness that is less than the distance between the outer surface of the brain and the inner surface of the skull, specifically wherein the plurality of light sources are spaced from the outer surface of the brain when the projection engages an inner 
	Regarding the limitation, “the terminal end of the first projection and the terminal end of the second projection being spaced by a distance greater than the width” is taught by the combination of DiMauro and Gilson, as discussed above. Therefore, when considering the combination of DiMauro and Gilson, the width/thickness of the support (taught by DiMauro) has already been modified to be much shorter/smaller, such that it fits entirely within the subdural space (as explicitly shown and described by Gilson; Fig. 12 and Par 0053).  Based on this modification, i.e. making the width/thickness smaller so that it fits in the subdural space, clearly the width/thickness is less than the spacing between the two projections (as this distance/length is not being modified; only the width/thickness is being shortened).  To easily envision what this 
Furthermore, if applicant disagrees with this interpretation, the examiner further contends that this modification of the relative dimensions of the support/housing is merely an obvious change in size/shape/proportions; See MPEP 2144.04 and MPEP 2144.05.  It is emphasized that applicant has no criticality or unexpected result to the width of the support being less than the distance between the two projections. Therefore, it would also be obvious to extend/increase the length of the support, such that the distance between the supports (91) is greater than the width, as this is merely an obvious change in size/shape/proportions.  For example, by lengthening this distance a greater area of the brain could be treated.  Again, applicant has no criticality or unexpected result to these relative dimensions, therefore, it would be obvious to a POSITA to try various lengths/widths of the housing in order to optimize the device for the specific patient/condition being treated.
 [Claim 6] DiMauro fails to explicitly teach the use of wavelengths 450-495 nm, specifically with regards to the embodiment shown in Fig. 9.  However, in the same field of endeavor, specifically the treatment of Alzheimer’s with light, Poletto discloses the use of visible light (Par 0126) with a specific example of 470 nm (Par 0035) to stimulate the brain.  Therefore, it would have been obvious to one of ordinary skill in the art to include blue light, as taught by Poletto, in the device taught by DiMauro, as a known wavelength that provides effective treatment of brain diseases, such as Alzheimer’s. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792